Citation Nr: 0201444	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  94-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound (SFW) of the right hand, with a 
fracture of the index metacarpal.

2.  Entitlement to a compensable evaluation in accordance 
with the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from October 1973 to May 1974, 
and from January 1991 to May 1991.  He also served as a 
member of a Reserve component of the Armed Forces.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for further notice and 
development in February 1996, June 1998, and November 2000.  
The Board finds that the action requested in those remands 
has been accomplished to the extent possible and that the 
case is now ready for appellate consideration.  As will be 
addressed more fully below, a Department of Veterans Affairs 
(VA) medical examination was requested in the Board's June 
1998 remand; however, the veteran did not report for the 
scheduled examination in February 2000 and did not 
subsequently express a willingness to report for 
reexamination, or explain the failure to report.  
Accordingly, the Board finds that a remand to schedule 
another examination is not warranted.  38 C.F.R. § 3.655 
(2001).  

Because the veteran filed a notice of disagreement with the 
rating decision that originally granted service connection 
for his right hand disability, the Board must now consider 
entitlement to a higher rating from the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The claim is for a higher original award, not for an 
"increased" rating.  Id.  Consequently, because this appeal 
arises out of an original claim, and because the veteran did 
not report for the February 2000 examination, the decision 
below is based on the available evidence of record as 
required by 38 C.F.R. § 3.655(b) (2001).


FINDINGS OF FACT

1.  The veteran's residuals of a SFW of the right hand, with 
fracture of the index metacarpal, do not result in functional 
deficits; scarring in that area is not tender and painful.  

2.  The veteran's service-connected disabilities have not 
been shown to be collectively of such character as to 
interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a SFW of the right hand, with a fracture of the index 
metacarpal, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5153, 5225); 4.118 (Diagnostic Codes 7804, 
7805) (2001).

2.  The criteria for a 10 percent rating based on multiple 
noncompensable service-connected disabilities have not been 
met.  38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that the issues on appeal have 
been sufficiently developed pursuant to the guidelines 
established in the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001) (VCAA).  In 
this regard, the Board notes that it has remanded this matter 
on several occasions to afford the veteran VA medical 
examinations to ascertain the current status of his service-
connected disability and to determine whether certain 
manifestations are related to that disability.  However, the 
record reflects that the veteran did not report for a 
February 2000 examination without explanation.  In addition, 
although he was subsequently placed on notice in March 2001 
of the result of the failure to report for an examination 
under 38 C.F.R. § 3.655 (2001), and given the opportunity to 
indicate that he was willing to submit to reexamination 
within 60 days of that notice, the record reflects that the 
veteran failed to respond in any way.  There is also no 
indication that there are any outstanding relevant documents 
or records that have not already been obtained.  Moreover, 
the veteran has been informed by the statement of the case 
and supplemental statements of the case of the evidence and 
information necessary to substantiate his claims.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  
38 C.F.R. § 4.1.

The history of the veteran's disability shows that service 
connection was originally granted for residuals of a SFW of 
the right hand, with fracture of the index metacarpal, and a 
noncompensable evaluation assigned by a May 1992 rating 
decision.  The service medical records were found to show 
that the veteran sustained a SFW of the index metacarpal of 
the right hand with open comminuted fracture in February 
1991.  An April 1991 demobilization report includes a drawing 
of the right hand with a scar identified at approximately the 
proximal knuckle of the index finger.  (In light of the 
positioning of the thumb, and the reference to the right 
hand, the scar is depicted as being on the dorsal side of the 
hand.)  It was noted that the fracture was a grade 2 fracture 
of the head/neck of the index metacarpal of the right hand, 
which hand was the non-dominant one.  

(Reserve duty examination and records from March 1983 had 
shown that the veteran had had a right index mallet finger 
with a 45 degree flexion deformity.  It was noted that the 
veteran had injured his finger in 1978, at which time he 
underwent an open reduction with internal fixation.  
Following this procedure, it was noted that he was left with 
some deformity at the distal interphalangeal (DIP) joint.  X-
rays were noted to reveal a mild deformity at the right 
finger DIP.)

A VA hand examination in December 1992 revealed that the 
veteran complained of a painful right hand, especially during 
cold weather, and it was noted that the veteran was left 
handed.  Physical examination disclosed full range of right 
wrist motion without discomfort, and slightly diminished 
"left" handgrip.  There was also a healed post-operative 
scar dorsally along the proximal phalanx of the right index 
finger measuring 2.5 centimeters in length, which was 
slightly sensitive to touch, with no evidence of keloid 
formation, discoloration or adherence to underlying tissue.  
The assessment included history of fracture of the right hand 
with laceration of the proximal phalanx of the right index 
finger, symptomatic.

X-rays of the right hand conducted in December 1992 were 
interpreted to reveal moderate deformity at the head and in 
the distal shaft of the second metacarpal compatible with a 
healed fracture, and moderate degenerative changes were noted 
in the second DIP joint with large posterior osteophytes.  
The impression was deformity of the neck and distal shaft of 
the second metacarpal compatible with healed fracture and 
degenerative changes in the second DIP joint.  

A VA scar examination in January 1993 revealed that the 
veteran reported wounds to the right volar surface of the 
index finger of the hand, and in particular, the right volar 
surface of the index finger.  The scars were noted to be all 
relatively small except the one on the volar surface of the 
right hand which went across the whole knuckle area with most 
of the damage done in the knuckle area volar surface of the 
right index finger.  The veteran complained of discomfort and 
decrease of strength in the right hand.  Objective findings 
included scars which were not considered disfiguring, and 
disfigurement and decrease of function in the right hand with 
decrease of flexion and extension of the fingers of the right 
hand, particularly the right index finger.  All of the scars 
were approximately one-half inch in length except the one 
across the volar surface of the right hand, which was about 
four inches in length.  The color was skin color and with the 
exception of the right hand, the scars were not found to be 
deep or painful.  The diagnosis was status post shrapnel 
wounds of the right hand and index finger, shrapnel wounds of 
the buttocks, shrapnel wounds of the left leg and feet.

At an August 1996 VA hand examination, the veteran complained 
of an inability to fully extend the DIP joints of the right 
index finger, and physical examination revealed a 2.5 
centimeter oblique, well-healed laceration over the dorsum of 
the base of the index metacarpal.  It was further noted that 
the veteran had no significant defects in his right hand 
except for the previously mentioned inability to fully 
actively extend the DIP joint of his right index finger.  The 
veteran could extend it from a position of approximately 70 
degrees of flexion to 45 degrees of flexion, but there was a 
45 degree lag.  The finger could be passively extended to 
full extension.  However, the veteran had no active extension 
beyond 45 degrees of flexion at the DIP joint.  The veteran 
was able to touch the tip of his thumb to all opposing digits 
and was able to make a full fist and to bring the tips of all 
four fingers to the median transverse fold of the palm.  The 
veteran had five out of five grasp with relatively good 
dexterity noted in the right hand.  It was also indicated 
that he had notable callous formation over the 
metacarpophalangeal (MCP) joints of the four fingers of his 
hand and appeared to be a heavy laborer.  The veteran had 
five out of five strength in the flexor digitorum 
superficials (FDS) and flexor digitorum profundus (FDP) to 
all digits and similar extensor digitorum communis function 
except for the previously mentioned extensor lag of 
approximately 45 degrees of flexion at the index DIP.  The 
veteran's sensation was intact to soft touch throughout the 
entire hand without any deficits noted.  He had capillary 
refill left at 2 seconds in all digits, had easily palpable 
radial and ulnar pulses.  X-rays of the right hand were 
interpreted as revealing a well-healed fracture of the neck 
of the index metacarpal with some early degenerative changes 
noted at the index MCP joint.  

In his assessment, the August 1996 VA examiner indicated that 
the veteran had what appeared to be a chronic mallet finger 
on the right index finger with a 45-degree extension lag of 
the DIP of the right index finger.  The examiner noted that 
this lag could be passively extended to full extension.  The 
examiner further commented that the veteran also had a healed 
prior fracture of the right index metacarpal neck with early 
degenerative changes at the right MCP joint which did not 
cause any significant functional deficits.  While the 
examiner also evaluated certain scars on the veteran's body, 
he did not offer an opinion with respect to a scar or scars 
on the veteran's right hand that might be related to the SFW.  

The record reflects that the veteran was scheduled for 
examination in January 2000, that he subsequently called to 
cancel and reschedule the examination for February 2000, and 
that he then failed to report without explanation.

II.  Rating Criteria and Analysis

The residuals of a SFW of the right hand, with fracture of 
the index metacarpal, are currently rated as noncompensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5225, 
which provides for a 10 percent rating for favorable or 
unfavorable ankylosis of the index finger of either hand.  
(When motion is possible to within 2 inches of the median 
transverse fold of the palm, the rating will be for favorable 
ankylosis; otherwise, the rating will be for unfavorable 
ankylosis.  38 C.F.R. § 4.71a.  Less than a 1-inch limitation 
is not considered disabling.  Id.)  Extremely unfavorable 
ankylosis (all joints in extension or extreme flexion, or 
with rotation and angulation of bones) will be rated as 
amputation under the provisions of Diagnostic Code 5153.  
38 C.F.R. § 4.71a, Diagnostic Code 5225.  Amputation of the 
index finger of the minor hand through the middle phalanx or 
at the distal joint is rated 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5153.  Amputation of the 
index finger of the minor hand at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection, is rated 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5153.  Amputation of the index 
finger of the minor hand with metacarpal resection (more than 
one-half the bone lost) is also rated 20 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5153.

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part or all of the necessary 
bones, joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 indicate that factors of 
disability involving a joint reside in reductions of its 
normal excursion of movements in different planes of motion 
and therefore, inquiry will be directed to such 
considerations as weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).  38 
C.F.R. § 4.45.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by x-ray findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  If 
limitation of motion is noncompensably disabling, a 10 
percent rating is assignable for each major joint or group of 
minor joints affected by limitation of motion.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent rating 
is assigned.  Id.  In the absence of limitation of motion, 
with x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating is 
assigned.  Id.  (Multiple involvements of the 
interphalangeal, metacarpal and carpal joints are considered 
a group of minor joints.  38 C.F.R. § 4.45.)  

The Board has considered whether a compensable rating may be 
afforded for the veteran's disability and has determined that 
there is no basis in the available record to assign a 
compensable rating.  There has been no medical evidence of 
any ankylosis of the right index finger due to service-
connected disability.  As noted above, the veteran can make a 
fist, oppose his finger with his thumb and touch his palm.  
Since such motion is interpreted as causing no disability, a 
compensable rating under Diagnostic Code 5225 may not be 
assigned.  38 C.F.R. § 4.71a.  (The veteran has a 45-degree 
lag or mallet deformity of the DIP joint, but this has not 
been associated with the service-connected fracture of the 
index metacarpal.  Indeed, it appears that this joint 
disability is the result of a 1978 injury followed by open 
reduction and internal fixation.  Despite this, VA sought to 
determine whether any limitations noted on earlier 
examinations may be associated with service-connected 
disability, but the veteran failed to report for his 
examination in February 2000 and later failed to indicate 
that he was willing to submit to the reexamination of this 
disability.  The Board is thus constrained by the evidence of 
record which indicates that the only limitation of motion of 
the index finger is due to the 1978 injury and affects the 
DIP only.)  

Similarly, when considering entitlement to a compensable 
rating based on any scarring on the veteran's right hand, the 
current evidence of record does not permit a conclusion that 
a 10 percent rating is warranted.  In this regard, as was 
discussed by the Board in June 1998, the August 1996 VA 
examiner noted only a 2.5 centimeter healed laceration on the 
dorsum of hand without mentioning a scar, and while service 
medical records revealed an April 1991 record with a drawing 
depicting a scar near what appeared to be the MCP 
articulation of the second finger, a December 1992 VA 
examination again revealed only a finding of a sensitive 2.5-
centimeter scar along the proximal phalanx of the right index 
finger, not a scar at the MCP joint.  There is also no 
evidence linking the 4-inch volar scar demonstrated at the 
time of the January 1993 VA examination to the service-
connected disability.  In fact, the Board notes that the 
service hospital records from 1991 do not specify whether the 
right hand laceration was on the volar or dorsal aspect of 
the hand, and the service physical examination report from 
April 1991 appears to depict a scar at the knuckle on the 
dorsum of the right hand, not on the volar surface.  Thus, 
while the January 1993 VA examination report reflecting a 
symptomatic 4-inch scar on the volar surface of the right 
hand might be sufficient to warrant a 10 percent evaluation 
for a tender and painful scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, the preponderance of the available 
evidence is against linking this scar to the in-service SFW 
and the veteran's service-connected disability.  As a result, 
such a scar may also not serve as the basis for a compensable 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7805, and 
there is no evidence that any scar of the right hand causes 
limited function of the right hand.

The Board has also considered the possibility of a rating for 
nerve damage, and has determined that clinical and diagnostic 
findings do not support a finding of any nerve damage.  This 
is apparent from the lack of such findings in the record.  In 
addition, while the Board has also considered the possibility 
of a 10 percent rating for the veteran's pain in his right 
hand, the Board finds that a 10 percent evaluation based on 
pain on functional use is unwarranted based on current 
medical findings.  38 C.F.R. §§ 4.40, 4.45.  More 
specifically, the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered.  In this case, 
there is no medical evidence of any right index finger 
limitation of motion or functional loss due to any pain.  As 
noted earlier, the veteran has 5 out of 5 grasping ability, 
is able to touch the tip of his fingers to the median 
transverse fold, and is able to make a full fist.  Moreover, 
his complaints have centered on the DIP joint of the right 
index finger, such as the complaints noted in August 1996.  
Although there was a reported decrease of flexion and 
extension noted in January 1993, and the veteran complained 
of a painful right hand in December 1992, evidence necessary 
to ascertain whether such complaints, especially with respect 
to the fingers, were due to service-connected disability, or 
some other problem such as the joint problem due to the 1978 
injury, has not been obtained.  Indeed, when most recently 
examined, in August 1996, it was noted that there were no 
significant functional deficits in the right hand except for 
the problem with the non-service-connected DIP joint problem.  

As noted previously, while degenerative changes have been 
noted by X-ray findings, the most significant findings have 
been associated with the DIP area of the right index finger 
and not the metacarpal area.  Early degenerative changes in 
the MCP joint were first noted in August 1996, but as noted 
above, there were no significant functional deficits.  
Whether the examiner meant by this that the veteran indeed 
experienced some restriction of motion due to arthritis in 
this joint is not clear.  As already noted, the veteran had 
no discernible limitation of motion of that joint.  Likewise, 
it is not clear that pain in the hand, such as complained of 
in December 1992 was due to service-connected disability.  In 
the absence of evidence showing painful motion, swelling, or 
other symptoms due to problems for which service connection 
has been granted, there is no basis for granting a 
compensable rating under Diagnostic Code 5003.  

Finally, the Board notes that there has been no evidence of 
muscle damage that would allow for consideration of the 
veteran's claim under rating criteria pertinent to hand 
muscle injuries.  See 38 C.F.R. § 4.73 (Diagnostic Code 5309 
note) (2001) (the hand is so compact a structure that 
isolated muscle injuries are rare; ratings are to be assigned 
based on limitation of motion with the minimum rating of 10 
percent).  Given that there is no indication that any muscle 
damage was sustained as a result of the in-service wound and 
resulting fracture, the Board finds no basis for assigning a 
rating under 38 C.F.R. § 4.73, even the minimum rating. 

As noted above, additional evidence was sought in this case 
by way of VA examination, but the veteran did not appear for 
the examination, so the Board is limited in its decision to 
the evidence of record, much of which does not delineate the 
residuals caused by the in-service wound.  For example, 
absent a showing of a relationship between pain, limitation 
of motion, arthritis, and the in-service wound, the Board may 
not make assumptions about the service-connected disability 
such as to award a compensable rating.  The same is true of 
muscle damage.  Absent a showing in the record of muscle 
damage due to the service-connected SFW, the award of a 
compensable rating is not warranted.  

With respect to the veteran's claim for a 10 percent rating 
on the basis of multiple noncompensable ratings under 
38 C.F.R. § 3.324, the Board finds that there is no evidence 
to support a finding that the veteran's service-connected 
noncompensable disabilities of residuals of a SFW of the 
right hand and residual scarring of the buttocks, left leg, 
feet and middle back are of such character as to interfere 
with the veteran's normal employability.  In fact, the Board 
notes that the August 1996 VA examiner indicated that the 
veteran had notable callous formation over the MCP joints of 
the four fingers of the right hand, and there was no evidence 
that any SFW residual was responsible for any significant 
industrial impairment.  During the 1993 VA examination, the 
other service-connected scars were found to be superficial 
and not painful.  For the reasons noted above, there has been 
no indication that the SFW residuals of the right hand affect 
employability adversely, and the presence of additional 
scarring in other areas that is asymptomatic does not give 
the Board reason to conclude that there has been an 
interference with normal employability by the collective 
effect of the veteran's service-connected disabilities.

In summary, based on the evidence of record, the Board finds 
that there is no basis on which to afford a compensable 
rating for the right hand disability or to warrant a 10 
percent evaluation under 38 C.F.R. § 3.324.  Since the weight 
of the available evidence is against the claims, the benefit 
of the doubt doctrine is not for application.


ORDER

Entitlement to a compensable evaluation for residuals of a 
SFW of the right hand, with fracture of the index metacarpal, 
is denied.

Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

